
	
		I
		111th CONGRESS
		1st Session
		H. R. 2216
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Miller of Florida
			 (for himself and Mr. Reyes) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Assistant Secretary of Homeland Security (Transportation Security
		  Administration) to transfer unclaimed money recovered at airport security
		  checkpoints to United Service Organizations, Incorporated, and for other
		  purposes.
	
	
		1.Disposition of unclaimed
			 money recovered at airport security checkpoints
			(a)Donation to
			 USOSection 44945 of title
			 49, United States Code, is amended by striking shall be retained by the
			 Transportation Security Administration and all that follows before the
			 period at the end and inserting shall be annually transferred, without
			 further appropriation, by the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) to United Service Organizations,
			 Incorporated, to provide funding for its activities.
			(b)Annual
			 reportSection 515(b) of the
			 Department of Homeland Security Appropriations Act, 2005 (118 Stat. 1318) is
			 amended by striking and specifically how the unclaimed money is being
			 used to provide civil aviation security and inserting and the
			 amount of unclaimed money transferred to United Service Organizations,
			 Incorporated, and the dates of such transfers.
			
